 



Exhibit 10(g)
NORTHROP GRUMMAN CORPORATION
1993 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated January 1, 2008)

1.   Purpose; Effect of Plan Restatement

     (a) The purpose of the Northrop Grumman Corporation 1993 Stock Plan for
Non-Employee Directors (the “Plan”) is to promote the long-term growth and
financial success of Northrop Grumman Corporation (the “Company”) by attracting
and retaining non-employee directors of outstanding ability and assisting the
Company in promoting a greater identity of interest between the Company’s
non-employee directors and its stockholders.
     (b) The Plan is amended and restated as set forth herein effective as of
January 1, 2008. The terms of the Plan as in effect on December 31, 2004 shall
continue to apply to any benefits “earned and vested” within the meaning of
Section 409A of the Internal Revenue Code (“Section 409A”) under the Plan on
such date, including any Stock Units that are subject to deferral elections made
under the Plan, prior to such date. The term “Stock Units” as used in this
restatement of the Plan and any provisions of the Plan applicable to such Stock
Units refers only to Stock Units that are credited under the Plan on or after
June 1, 2005.

2.   Term

     The Plan shall become effective upon the approval by the stockholders of
the Company. The Plan shall operate and shall remain in effect until terminated
by action of the Company’s Board of Directors (the “Board”).

3.   Plan Operation

     The Plan is intended to meet the requirements of Rule 16b-3(c)(2)(ii)
adopted under the Securities Exchange Act of 1934 (the “1934 Act”) and
accordingly is intended to be self-governing. To this end the Plan requires no
discretionary action by any administrative body with regard to any transaction
under the Plan. To the extent, if any, that any questions of interpretation
arise, these shall be resolved by this Nominating Committee (or any successor
committee) of the Board (the “Committee”).

4.   Eligibility

     Only directors of the Company who are not employees of the Company or any
subsidiary of the Company (“Eligible Directors”) shall participate in the Plan.

 



--------------------------------------------------------------------------------



 



5.   Shares of Common Stock Subject to the Plan

     The maximum number of shares of common stock of the Company (“Common
Stock”) that shall be reserved for issuance under the Plan shall be 175,000
shares, subject to adjustment upon changes in the capitalization of the Company
as provided in Section 6 of the Plan. The shares of Common Stock to be issued
pursuant to the Plan may be, at the election of the Company, either authorized
and unissued shares or treasury shares, and no fractional shares shall be issued
under the Plan. Shares of Common Stock that are paid in settlement of Stock
Units (as defined herein) shall be applied to reduce the maximum number of
shares of Common Stock remaining available for issuance under the Plan.

6.   Adjustments and Reorganizations

     The Board, as it deems appropriate to meet the intent of the Plan, may make
such adjustments to the number of shares available under the Plan pursuant to
Section 5 and to any outstanding Stock Units credited under the Plan, provided
such adjustments are consistent with the effect on other stockholders arising
from any corporate restructuring action. Such actions may include, but are not
limited to, any stock dividend, stock split, combination or exchange of shares,
merger, consolidation, spin-off, recapitalization, or other distribution (other
than normal cash dividends) of Company assets to stockholders, or any other
change affecting shares. The Board may also make such similar appropriate
adjustment in the calculation of Fair Market Value (as defined in Section 7) as
it deems necessary to preserve Eligible Directors’ rights under the Plan.

7.   Fair Market Value

     Fair Market Value for all purposes under the Plan shall mean the average
(rounded up to the nearest cent) of the closing price on the last day of the
month of a share of Common Stock for each of the preceding twelve calendar
months, or shorter period as may be applicable, as reported on the composite
tape for securities listed on the New York Stock Exchange.

8.   Grants of Stock Units

     (a) The annual cash retainer payable to each Eligible Director for services
as a director, excluding any fees payable for service on Board committees or for
extraordinary services (the “Annual Retainer”), shall be payable partly in the
form of a credit of Stock Units under the Plan. As used herein, a “Stock Unit”
is a non-voting unit of measurement which is credited to a bookkeeping account
and deemed for purposes of the Plan to be equivalent in value to one outstanding
share of Common Stock. The Stock Units shall be used solely as a device for the
determination of any payment to eventually be made to the Eligible Director
pursuant to Section 9.
     (b) On or as soon as practicable after any date on or after June 1, 2005 on
which a quarterly payment of the Annual Retainer is to be paid (each, a
“Crediting Date”), each Eligible Director’s account under the Plan will be
automatically credited with a number of

2



--------------------------------------------------------------------------------



 



Stock Units equal to fifty percent (50%) of the amount of the Annual Retainer
scheduled to be paid to such Eligible Director on such Crediting Date, divided
by the Fair Market Value of a share of Common Stock on the Crediting Date. The
remaining fifty percent (50%) of the amount of the Annual Retainer scheduled to
be paid to such Eligible Director on such Crediting Date will be paid to the
Eligible Director in cash; provided, however, that the Eligible Director may
elect in advance to have all or any portion of such amount credited as Stock
Units to his or her account under the Plan in lieu of such cash payment. Any
such election to have a portion of the Annual Retainer credited in the form of
Stock Units under the foregoing proviso must be made, on a form and in a manner
prescribed by the Committee, prior to the beginning of the calendar year to
which such Annual Retainer relates. The number of Stock Units to be credited
pursuant to such election shall be determined based on the Fair Market Value of
a share of Common Stock on the Crediting Date.

9.   Payment of Stock Units

     All Stock Units shall be paid in an equivalent number of shares of Common
Stock in a single distribution within 30 days of the Eligible Director’s
Separation from Service. Notwithstanding the foregoing if an Eligible Director
is a Key Employee as of his Separation from Service, payment shall be made on
the first day of the seventh month following the date of his Separation from
Service (or, if earlier, the date of his death), along with interest on the
delayed payments. Interest shall be computed using the retroactive annuity
starting date rate in effect under the Northrop Grumman Pension Plan on a
month-by-month basis during such delay (i.e., the rate may change in the event
the delay spans two calendar years). Such payment shall be subject to adjustment
as provided in Section 6 and shall be in complete satisfaction of such Stock
Units.
     For purposes of this Section, the following terms shall have the meanings
indicated below:
Affiliated Company. The Company and any other entity related to the Company
under the rules of section 414 of the Code. The Affiliated Companies include
Northrop Grumman Corporation and its 80%-owned subsidiaries and may include
other entities as well.
Code. The Internal Revenue Code of 1986, as amended.
Key Employee. An employee treated as a “specified employee” under Code section
409A(a)(2)(B)(i) of the Company or an Affiliated Company (i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof)) if
the Company’s or an Affiliated Company’s stock is publicly traded on an
established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which participants are Key Employees as
of each December 31 in accordance with IRS regulations or other guidance under
Code section 409A, provided that in determining the compensation of individuals
for this purpose, the definition of compensation in

3



--------------------------------------------------------------------------------



 



Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination shall be
effective for the twelve (12) month period commencing on April 1 of the
following year.
Separation from Service. A “separation from service” within the meaning of Code
section 409A.

10.   Dividend Equivalents

     No later than sixty (60) days following each date that the Company pays an
ordinary cash dividend on its outstanding Common Stock (if any ordinary cash
dividends are paid), for which the related record date occurs on or after
June 1, 2005 and prior to an Eligible Director’s payment date described in
Section 9, the Eligible Director’s Stock Unit account shall be credited with
additional Stock Units equal to (i) the number of outstanding and unpaid Stock
Units credited to such account as of such record date, multiplied by (ii) the
amount of the ordinary cash dividend paid by the Company on a share of Common
Stock, divided by (iii) the Fair Market Value of a share of the Common Stock as
of such record date.

11.   Restrictions on Transfer

     Stock Units shall be nontransferable and shall not be assignable,
alienable, saleable or otherwise transferable by an Eligible Director other than
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order. An Eligible Director may designate a beneficiary or
beneficiaries to receive any distributions under the Plan upon the death of the
Eligible Director.

12.   Issuance of Certificates

     (a) On the payment date described in Section 9, the Company shall issue
stock certificates registered in the name of the Eligible Director representing
the number of shares of Common Stock equivalent to Stock Units which are payable
under the Plan with respect to such payment date.
     (b) Whenever under the terms of the Plan a fractional share would be
required to be issued, the fractional share shall be rounded up to the next full
share.
     (c) All shares of Common Stock delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable or legally necessary under any laws, statutes, rules, regulations and
other legal requirements, including those of any stock exchange upon which the
Common Stock is then listed and any applicable Federal, state or foreign
securities law.
     (d) Anything to the contrary herein notwithstanding, the Company shall not
be required to issue any shares of Common Stock under the Plan if, in the
opinion of legal counsel, the issuance and delivery of such shares would
constitute a violation by the

4



--------------------------------------------------------------------------------



 



Eligible Director or the Company of any applicable law or regulation of any
governmental authority, including, without limitation, Federal and state
securities laws, or the regulations of any stock exchange on which the Company’s
securities may then be listed.

13.   Plan Amendment

     The Board may suspend or terminate the Plan or any portion of the Plan. The
Board may also amend the Plan if deemed to be in the best interests of the
Company and its stockholders; provided, however, that (a) no such amendment may
impair any Eligible Director’s right regarding any outstanding grants or Stock
Units or other right to receive shares or cash payments under the Plan without
his or her consent, (b) the Plan may not be amended more than once every six
months, unless such amendment is permitted by Rule 16b-3(c)(2)(ii)(B) under the
1934 Act, and (c) no such amendment may cause the Plan not to comply with
Rule 16b-3, or any successor rule, under the 1934 Act.

14.   Unfunded Plan

     Unless otherwise determined by the Committee, the Plan shall be unfunded
and shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Eligible Director or other person. To the extent any person
holds any rights by virtue of an award granted under the Plan, such rights
(unless otherwise determined by the Committee) shall be no greater than the
rights of an unsecured general creditor of the Company.

15.   Future Rights

     Neither the Plan, nor the granting of Common Stock nor any other action
taken pursuant to the Plan, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company will retain an Eligible
Director for any period of time, or at any particular rate of compensation.
Nothing in this Plan shall in any way limit or affect the right of the Board or
the stockholders of the Company to remove any Eligible Director or otherwise
terminate his or her service as a director of the Company.

16.   Governing Law

     The Plan and all rights and obligations under the Plan shall be governed
by, and construed in accordance with, the laws of the State of California and
applicable Federal law.

17.   Successors and Assigns

     The Plan shall be binding on all successors and assigns of an Eligible
Director, including, without limitation, the estate of such Eligible Director
and the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Eligible Director’s creditors.

5



--------------------------------------------------------------------------------



 



18.   Rights as a Stockholder

     The Eligible Director in whose name the certificates are registered shall
have all of the rights of a stockholder with respect to such shares, including
the right to vote the Common Stock and receive dividends and other distributions
made on the Common Stock. Shares of Common Stock issued under the Plan shall be
fully paid and non-assessable.

19.   Construction

     The Plan shall be construed and interpreted to comply with Section 409A.
Notwithstanding Section 13 above, the Company reserves the right to amend the
Plan and any outstanding grants under the Plan to the extent it reasonably
determines is necessary in order to preserve the intended tax consequences of
the Stock Units in light of Section 409A and any regulations or other guidance
promulgated thereunder.

6